DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-13 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: Prior art of Toda et al. (US2002/0133096) discloses a distance measuring device includes an emitting optical fiber for emitting a light beam from its distal end to an object so that the light beam may be reflected on the object, a plurality of side-by-side arranged receiving optical fibers for receiving the reflected beam at each distal end a holder holding therein the emitting fiber and the receiving fibers, an actuator for moving the distal ends of the respective emitting and receiving optical fibers concurrently in a same direction and an analyzer for determining a distance to the object on the basis of a signal derived from the light beam received at the distal end of the receiving optical fibers.  However, nothing in the prior art showed or suggested a periodontal disease examination apparatus comprising: an optical divider for splitting low-interference light into measuring light and reference light; a first optical waveguide on which the measuring light split off by said optical divider is incident; an optical waveguide array in which a plurality of second optical waveguides are arrayed in at least a single row; a holder formed of a flexible member for holding said optical waveguide array such that each of the plurality of second optical waveguides is freely movable independently along the direction of its own optical axis; a first control mechanism for controlling the measuring light, which is emitted from said first optical waveguide, said first optical waveguide, and at least one of the second optical waveguides in such a manner that the measuring light emitted from said first optical waveguide impinges successively on each of the second optical waveguides constituting said optical waveguide array; a photodetector for detecting reflected light and outputting an interference signal, the reflected light being reflected measuring light which is reflected from a gum or tooth owing to irradiation of the gum or tooth with the measuring light emitted from said optical waveguide array and reflected reference light which is split off by said optical divider and reflected by a reference surface; and a periodontal pocket data generating device for generating data regarding depth of a periodontal pocket based on the interference signal output from said photodetector as required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667